DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/18/2021 and 07/22/2020.  Claims 2 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described below, the disclosure does not provide adequate structure to perform the claimed function of operating the supplemental cache memory in two or more operational modes and operating the main memory in two or more power modes. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 20 - 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control means for operating the supplemental cache memory in two or more operations modes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of operating in multiple operational modes without disclosing any specific process or algorithm as to how the operations of the two modes are actually performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the transitions. The use of the term “operating” is not adequate structure for performing the operations because it does not describe a particular structure or algorithm for performing the function. As would be recognized by those of ordinary skill in the art, the term “operating” refers to performing an action of some sort and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which transitioning structure or structures perform(s) the claimed function.
Claim limitation “control means for operating the main memory in two or more power modes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of operating in multiple power modes without disclosing any specific process or algorithm as to how the operations of the power modes are actually performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the operating. The use of the term “operating” is not adequate structure for performing the operations because it does not describe a particular structure or algorithm for performing the function. As would be recognized by those of ordinary skill in the art, the term “operating” refers to performing an action of some sort and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which transitioning structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 3, 8 – 9, 16, and 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (Pub. No.: US 2009/0037664) referred to as Kornegay in view of Chen et al. (Pub. No.: 2010/0153646) referred to as Chen.
With regard to claim 2, Kornegay teaches an electronic device comprising [200, Fig 2]:
a first cache memory [104, Fig 2] at a first hierarchical level [Fig 2; Item 104 is a cache at the L1 hierarchical level]; 
a supplemental cache memory [106, Fig 2] at a second hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level], the supplemental cache memory [106, Fig 2] communicatively coupled to the first cache memory [104, Fig 2], the second 10hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level] lower than the first hierarchical level [Fig 2; Item 104 is a cache at the L1 hierarchical level]; 
a main memory [109, Fig 2] at a third hierarchical level [108, Fig 2; The main memory is part of the memory subsystem which is at a third memory hierarchy], the main memory [109, Fig 2] communicatively coupled [Fig 2; Paragraph 0021; The main memory communicates to both the L1 and L2 caches using the data paths shown] to the first cache memory [104, Fig 2] and the supplemental cache memory [106, Fig 2], the third hierarchical level [108, Fig 2; The main memory is part of the memory subsystem which is at a third memory hierarchy] lower than the second hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level]; and 
15control circuitry [210, Fig 2] coupled to the supplemental cache memory [106, Fig 2] and configured to cause the supplemental cache memory [106, Fig 2] to transition between two or more operational modes [312 and 316, Fig 3].
However, Kornegay may not specifically disclose the limitations of the supplemental cache memory comprising static random-access memory (SRAM) and configured to store less information than the first cache memory.
Chen discloses the supplemental cache memory [216, Fig 7] comprising static random-access memory (SRAM) [Paragraph 0036] and configured to store less information than the first cache memory [210, Fig 7; Paragraphs 0042 - 0043 and 0047].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen in Kornegay, because access times are significantly reduced as a result of the smaller size, speed is increased with SRAM, and more efficient access capabilities of the cache [Paragraphs 0036 and 0051 – 0052].
With regard to claim 3, Kornegay teaches the two or more operational modes [312 and 316, Fig 3] comprise an inactive operational mode [316, Fig 3; 411, Fig 4; Everything after 411 is the inactive mode] and an active operational mode [408, Fig 4; Paragraph 0022; Everything from 408 to 426 is the active mode]; 
the supplemental cache memory [106, Fig 2] is configured to be unavailable to operate as a lower-level cache memory resource for the first cache memory [104, Fig 2; 404, Fig 4] in the inactive operational mode [316, Fig 3; 411, Fig 4; Paragraph 0022; The L2 cache is not a cache resource for the L1 cache]; and 
the supplemental cache memory [106, Fig 2] is configured to be available to operate as a lower-level cache memory resource for the first cache memory [410, Fig 4] in the active operational mode [410, Fig 4; Paragraph 0022].
With regard to claim 8, Kornegay teaches the supplemental cache memory [106, Fig 2] comprises at least one computer-readable storage medium that is physically separate from the first cache memory [104, Fig 2; Items 104 and 106 are separate from each other].
With regard to claim 9, Kornegay teaches the electronic device [200, Fig 2] comprises the at least one computer-readable storage medium comprising the supplemental cache memory [106, Fig 2] and 5another at least one computer-readable storage medium comprising the first cache memory [104, Fig 2].
Chen discloses multiple cache memory arrays [154, Fig 4; Fig 5] on a single integrated chip [Paragraphs 0019 and 0027].
With regard to claim 16, Kornegay teaches operating a memory system [200, Fig 2] that includes a first cache memory [104, Fig 2], a supplemental cache memory [106, Fig 2], and a main memory [109, Fig 2], the supplemental cache memory [106, Fig 2] configured to selectively handle cache misses or cache overflows of the first cache memory [104, Fig 2; 408, Fig 4; The L2 cache is checked to handle a cache access that missed in the L1 cache] 5responsive to an operational mode [312 and 316, Fig 3; 414, 420, and 422, Fig 4] of the supplemental cache memory [106, Fig 2];
responsive to the supplemental cache memory [106, Fig 2] being in an inactive operational mode [316, Fig 3; 406, 411, and 414, Fig 4; Paragraph 0022; The check for missed data is not performed in the L2], 
bypassing [406, 411, and 414, Fig 4; Paragraph 0022; The check for missed data is not performed in the L2] the supplemental cache memory [106, Fig 2] for a memory request 10associated with a cache miss [104, Fig 2; 404, Fig 4] or a cache overflow of the first cache memory; and
routing the memory request to the main memory [109, Fig 2; 414, Fig 4; Paragraphs 0021 and 0023]; and 
responsive to the supplemental cache memory [106, Fig 2] being in an active operational mode [312, Fig 3; 406 and 408, Fig 4; Paragraph 0022; The check for missed data is performed in the L2 before checking main memory], 
determining that information targeted by the memory request is stored in 15the supplemental cache memory [106, Fig 2; 408, Fig 4]; and 
providing, from the supplemental cache memory [106, Fig 2; 410, Fig 4], the information responsive to the determining that the information targeted by the memory request [410, Fig 4] is stored in the supplemental cache memory [106, Fig 2].
However, Kornegay may not specifically disclose the limitations of the supplemental cache memory comprising static random-access memory (SRAM) and configured to store less information than the first cache memory.
Chen discloses the supplemental cache memory [216, Fig 7] comprising static random-access memory (SRAM) [Paragraph 0036] and configured to store less information than the first cache memory [210, Fig 7; Paragraphs 0042 - 0043 and 0047].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen in Kornegay, because access times are significantly reduced as a result of the smaller size, speed is increased with SRAM, and more efficient access capabilities of the cache [Paragraphs 0036 and 0051 – 0052].
With regard to claim 18, Kornegay teaches estimating an impact of activity of the main memory [109, Fig 2; Paragraph 0021; The number of misses in the L2 indicates the number of accesses to the main memory]; and 
transitioning the operational mode [312 and 316, Fig 3; 414, 420, and 422, Fig 4] of the supplemental cache memory [106, Fig 2] based on the estimated impact of activity of the main memory [109, Fig 2; Paragraph 0021; Tracking hit/misses in the L2 cache also tracks the impact of activity of the main memory since a miss in the L2 shows an increase in the number of accesses to the main memory.  The more accesses to the main memory due to L2 misses causes the transition of modes].
With regard to claim 19, Kornegay teaches the estimating [109, Fig 2; Paragraph 0021; The number of misses in the L2 indicates the number of accesses to the main memory] comprises at least one of: 
tracking cache misses [Paragraph 0021] or cache overflows of the first cache memory [104, Fig 2] or of the supplemental cache memory [106, Fig 2; Paragraph 0021; Misses are tracked for the L1, L2 or any other cache in the system]; 
monitoring memory requests that are routed to the main memory [Paragraph 0021; All memory requests are monitored]; or 
20analyzing execution properties of code [Figure 3; The hit and miss execution properties are analyzed].
With regard to claim 20, Kornegay teaches a first cache memory [104, Fig 2] at a first hierarchical level [Fig 2; Item 104 is a cache at the L1 hierarchical level]; 
a supplemental cache memory [106, Fig 2] at a second hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level], the supplemental cache memory [106, Fig 2] communicatively coupled to the first cache memory [104, Fig 2], the second 5hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level] lower than the first hierarchical level [Fig 2; Item 104 is a cache at the L1 hierarchical level];
a main memory [109, Fig 2] at a third hierarchical level [108, Fig 2; The main memory is part of the memory subsystem which is at a third memory hierarchy], the main memory [109, Fig 2] communicatively coupled [Fig 2; Paragraph 0021; The main memory communicates to both the L1 and L2 caches using the data paths shown] to the first cache memory [104, Fig 2] and the supplemental cache memory [106, Fig 2], the third hierarchical level [108, Fig 2; The main memory is part of the memory subsystem which is at a third memory hierarchy] lower than the second hierarchical level [Fig 2; Item 106 is a cache at the L2 hierarchical level]; and 
10control means [210, Fig 2] for operating the supplemental cache memory [106, Fig 2] in two or more operational modes [312 and 316, Fig 3; 414, 420, and 422, Fig 4].
However, Kornegay may not specifically disclose the limitations of the supplemental cache memory comprising static random-access memory (SRAM) and the first cache memory configured to store more information than the supplemental cache memory.
Chen discloses the supplemental cache memory [216, Fig 7] comprising static random-access memory (SRAM) [Paragraph 0036] and the first cache memory configured to store more information than the supplemental cache memory [210, Fig 7; Paragraphs 0042 - 0043 and 0047].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen in Kornegay, because access times are significantly reduced as a result of the smaller size, speed is increased with SRAM, and more efficient access capabilities of the cache [Paragraphs 0036 and 0051 – 0052].
With regard to claim 21, Kornegay teaches control means [210, Fig 2] for operating the main memory in two or more 15modes [412, Fig 4; Before and after step 412 the main memory is inactive and in step 412 the main memory is switched to an active mode].
Ise discloses switching a main memory [31, Fig 1] between two or more power modes [Paragraphs 0060 – 0070; Active and sleep states].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (Pub. No.: US 2009/0037664) referred to as Kornegay in view of Chen et al. (Pub. No.: 2010/0153646) referred to as Chen as applied to claim 2 above, and further in view of Ketrina Yim (Cache Associativity) referred to as Yim.
With regard to claim 7, Kornegay teaches the first cache memory [104, Fig 2] and the supplemental cache memory [106, Fig 2].
However, Kornegay in view of Chen may not specifically disclose the limitation of the first cache comprises a set associative cache memory, and the supplemental cache memory comprises a fully associative cache memory.
Yim discloses first cache comprises a set associative cache memory, and the supplemental cache memory comprises a fully associative cache memory [Page 1; Cache is set associative and fully associative is just one version of set associative].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yim in Kornegay in view of Chen, because is all some level of set associative from direct mapped to fully associative and each level has its own benefits such as making it easy to know where data is in the cache or making it flexible as to where data can be in the cache [Page 1].

Claims 10 – 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (Pub. No.: US 2009/0037664) referred to as Kornegay in view of Chen et al. (Pub. No.: 2010/0153646) referred to as Chen as applied to claim 2 above, and further in view of Ise et al. (Pub. No.: US 2014/0244960) referred to as Ise.
With regard to claim 10, Kornegay teaches the two or more operational modes [312 and 316, Fig 3] comprise an inactive operational mode [316, Fig 3; 411, Fig 4; Everything after 411 is the inactive mode] and 10an active operational mode [408, Fig 4; Paragraph 0022; Everything from 408 to 426 is the active mode]; 
the control circuitry [210, Fig 2] is coupled to the main memory [109, Fig 2] and the main memory [109, Fig 2] to be in a regular power mode; and 
the control circuitry is configured to establish two or more functional memory 15states [312 and 316, Fig 3; 414, 420, and 422, Fig 4] comprising: 
a first functional memory state corresponding to the inactive operational mode for the supplemental cache memory [316, Fig 3; 411, Fig 4; Everything after 411 is the inactive mode] and the regular power mode [414, Fig 4; Paragraph 0023; The main memory being read due to a miss in the L1 shows the main memory is in a regular mode allowing read access] for the main memory [109, Fig 2]; and 
a second functional memory state [312, Fig 3] corresponding to the active operational 20mode [408, Fig 4; Paragraph 0022; Everything from 408 to 426 is the active mode] for the supplemental cache memory [106, Fig 2].
However, Kornegay in view of Chen may not specifically disclose the limitation of switching a main memory between functions states where one of the functional states corresponds to a cache being active and the main memory being in a low-power mode.
Ise discloses switching a main memory [31, Fig 1] between functions states [Paragraphs 0060 – 0070; Active and sleep states] where one of the functional states corresponds to a cache [13, Fig 1] being active and the main memory [31, Fig 1] being in a low-power mode [Paragraphs 0060 – 0070; The sleep state].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ise in Kornegay in view of Chen, because it reduces the power consumption of the main memory and improves processing performance [Paragraphs 0004, 0061, and 0063].
With regard to claim 11, Kornegay teaches the inactive operational mode [406, 411, and 414, Fig 4; Paragraph 0022; The check for missed data is not performed in the L2] corresponds to the supplemental cache memory [106, Fig 2] being bypassed [406, 411, and 414, Fig 4; Paragraph 0022; The check for missed data is not performed in the L2] for memory requests that miss in the first cache memory [104, Fig 2; 404, Fig 4]; 
the active operational mode [406 and 408, Fig 4; Paragraph 0022; The check for missed data is performed in the L2 before checking main memory] corresponds to the supplemental cache memory [106, Fig 2] 5storing information to handle at least a portion of the memory requests [410, Fig 4] that miss in the first cache memory [104, Fig 2; 404, Fig 4]; 
the regular power mode [414, Fig 4; Paragraph 0023] corresponds to information in the main memory [109, Fig 2] being preserved and accessible to handle the memory requests that miss [404, 406, and 414, Fig 4] in the first cache memory [104, Fig 2].
Ise discloses 10 the low-power mode [Paragraphs 0060 – 0070] corresponds to information in the main memory [31, Fig 1] being preserved but inaccessible until the main memory is awakened [Paragraph 0061 - 0062].
With regard to claim 12, Kornegay teaches the two or more functional memory states [312 and 316, Fig 3; 414, 420, and 422, Fig 4] further comprise a third functional 15memory state [416, 420, and 422, Fig 4] in which the supplemental cache memory [106, Fig 2] is in a monitor operational mode [420, Fig 4] and the main memory [31, Fig 1] is in the regular power mode [Paragraph 0023; The main memory is powered to allow for the reading and the L2 cache is monitored and checked for data]; and 
the supplemental cache memory [106, Fig 2] is configured to cache information [422, Fig 4] for the first cache memory [104, Fig 2] in the monitor operational mode [420, Fig 4] to prepare for a transition from the first functional memory state [316, Fig 3] to the second functional memory state [312, Fig 3].
With regard to claim 13, Kornegay teaches Kornegay teaches control circuitry [210, Fig 2] coupled to the supplemental cache memory [106, Fig 2] and the main memory [109, Fig 2], the control circuitry [210, Fig 2] configured to cause a transition between two or more functional memory states [312 and 316, Fig 3; 414, 420, and 422, Fig 4] and transition [308, 314, and 316, Fig 3] from the second functional memory state [312, Fig 3] to the first functional memory state [316, Fig 3].
Ise disclose a fourth functional memory state in which the cache memory [13, Fig 1] is in a scrub operational mode and the main memory is in the regular power mode [Paragraph 0026; The write back and write through process both writes dirty data to the main memory] and the main memory [31, Fig 1] is in the regular power mode [Paragraph 0026; Writing to the main memory shows the memory is in a regular mode allowing the writing]; and 
5 the cache memory [13, Fig 1] is configured to write back dirty information to the main memory [31, Fig 1] in the scrub operational mode [Paragraph 0026] in preparation for a transition between modes via the fourth functional memory state [Paragraph 0026; The write back and write through process stores data in main memory in preparation for a transition to a mode that reads the data from the main memory].
With regard to claim 15, Kornegay teaches the control circuitry [210, Fig 2] is configured to initiate a transition between the two or more functional memory states [312 and 316, Fig 3; 414, 420, and 422, Fig 4] based on an impact of activity of the main memory [109, Fig 2; Paragraph 0021; Tracking hit/misses in the L2 cache also tracks the impact of activity of the main memory since a miss in the L2 shows an increase in the number of accesses to the main memory.  The more accesses to the main memory due to L2 misses causes the transition of modes].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (Pub. No.: US 2009/0037664) referred to as Kornegay in view of Chen et al. (Pub. No.: 2010/0153646) referred to as Chen in view of Ise et al. (Pub. No.: US 2014/0244960) referred to as Ise as applied to claim 10 above, and further in view of Moll et al. (Pub. No.: US 2009/0132764) referred to as Moll.
With regard to claim 14, Kornegay teaches a settable value [310, Fig 3; The Yes/No determination is a settable value] to enable the second functional memory state [312, Fig 3].
However, Kornegay in view of Chen in view of Ise may not specifically disclose the limitation of a register is accessible by software, the register configured to hold a settable value.
Moll discloses a register is accessible by software, the register configured to hold a settable value [221, Fig 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moll in view of Kornegay in view of Chen in view of Ise, because the use of registers to store values that a CPU uses to perform functions is well-known in the art and a basic function and structure of a processor showing a high level of predictable success.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (Pub. No.: US 2009/0037664) referred to as Kornegay in view of Chen et al. (Pub. No.: 2010/0153646) referred to as Chen as applied to claim 16 above, and further in view of Ise et al. (Pub. No.: US 2014/0244960) referred to as Ise.
With regard to claim 17, Kornegay teaches determining that the information targeted by the memory request is not stored [408 and 412, Fig 4] in the supplemental cache memory [106, Fig 2]; and
responsive to the determining that the information targeted by the memory 5request is not stored [408 and 412, Fig 4] in the supplemental cache memory [106, Fig 2], 
providing from the main memory [109, Fig 2] the targeted information [412, Fig 4].
However, Kornegay in view of Chen may not specifically disclose the limitations of awakening the main memory [31, Fig 1] from a low-power mode and providing, from the main memory [31, Fig 1], the information targeted by the memory request [31, Fig 1; Paragraphs 0060 – 0070].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ise in Kornegay, because it reduces the power consumption of the main memory and improves processing performance [Paragraphs 0004, 0061, and 0063].

Allowable Subject Matter
Claims 4 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
	The Applicant argues on page 14 that the amendments to claims 20 and 21 traverse the 112(a) and 112(b) rejections.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
	The previous rejections were not based on the word transitioning which was removed from the claim and replaced with operating.  The rejections are based on the 112(f) interpretation due to the “means” limitations.  The specific means and algorithm that is performing the operating is not disclosed in the specification.
	The Applicant argues on pages 15 - 21 that Chen fails to teach the amended limitation of the supplemental cache being SRAM since non-volatile memory is discussed for the cache memory.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
	Chen specifically mentions in paragraphs 0036 and 0039 that cache memory can be constructed out of volatile cache such as SRAM, non-volatile cache, or a combination of volatile and non-volatile.  Paragraph 0036 also mentions that there are both advantages and disadvantages of using either volatile or non-volatile memory for the cache.
	Paragraph 0039 goes on to say that the use of non-volatile memory for the supplemental caches are just examples of embodiments of the invention.  The same paragraph goes on further to say the volatile SRAM is used for cache memory also.  There is no mention that the supplemental caches cannot be SRAM.  Paragraph 0036 even suggests that cache memory can be comprised of SRAM memory.
	Overall, the Chen reference teaches cache memory can be comprised of volatile, non-volatile, or a combination of both types of memory and provides an example where certain elements are volatile and non-volatile.  Chen also describes there are benefits and disadvantages of both types of memories.  The one specific embodiment discussed by Chen might use non-volatile memory for the supplemental cache but Chen clearly discloses volatile memory can be used for cache elements and SRAM specifically.
Applicant’s arguments, see pages 19 - 21, filed 11/18/2021, with respect to claim 4 have been fully considered and are persuasive.  The rejections of claims 4 - 6 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136